April 30, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           BETTY GETERS, Appellant

NO. 14-13-00045-CV                          V.

              THE BAYTOWN HOUSING AUTHORITY, Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, The Baytown
Housing Authority, signed October 26, 2012, was heard on the transcript of the
record. We have inspected the record and find the trial court erred in its judgment.
We therefore order the judgment of the court below REVERSED and RENDER a
take-nothing judgment against The Baytown Housing Authority and in favor of
Betty Geters, dissolving any writ of possession that may have issued.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, The Baytown Housing Authority.

      We further order this decision certified below for observance.